DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2005-256189 (JP’189, see IDS, and further google patent document translation of the reference) in view of US2014/0178687 (Gronner), US2018/0202077 (Fujie), and JP2006-9196 (JP’196, see IDS, and further google patent document translation of the reference).
In regards to claim 1, the JP’189 reference teaches of a method for producing a polyacetal fiber (otherwise known as polyoxymethylene), wherein the polyacetal fiber is obtained by using an oxymethylene copolymer having a melt index of 5 to 60 g/10 min at 190°C under a load of 2.16 kg (see 0.3-70 g/10 min, page 2 of google patent doc of JP’189, wherein the material fiber encompasses the claimed range), the method comprising: 
taking off the polyacetal fiber (see take-up roller) from a discharge nozzle (see teaching of die nozzle of a extrusion die, page 3 of google patent doc of JP’189, this feature corresponds to the claimed nozzle of a spinning apparatus in forming a filament) of a spinning apparatus; and 
drawing the taken-off polyacetal fiber (see filament obtained after drawing, see page 3 of google patent document). 
The JP’189 reference further teaches of the draw ratio that includes 6 times.

Here, the JP reference does not teach regarding the tensile elongation rate E1 of the polyacetal fiber after the taking off is 20 to 500%, and the tensile elongation rate E2 of the polyacetal fiber after the drawing is 10 to 100%; E1 ≥ E2, and that the single fiber thickness of the polyacetal fiber after the drawing is 0.7 to 5.0 denier.

In regards to the tensile elongation rates after taking off and further after drawing, this particular feature in regards to the process as seen in the instant specification directs to plural stages, see page 3, otherwise further regarded as multistage drawing for the fiber.  As seen in the Gronner reference (US 2014/0178687) regarding forming of fiber and also using acetal resin, the multi-stage drawing process can be carried in different environments with a first stage and a second stage, or more, see [0097].  There includes teaching of thermal treatment that can be less than 3 minutes, less than 1 minute, and 0.5 seconds, with an optional heat step to ‘lock in’ the crystalline structure, see [00100].  Further, the multi-stage drawing teaching with the first stage with drawing of about 3-15 times the original length, and the second draw stage, the fiber is drawn 1.05 to 6 times the length, or from about 1.05-2 times the length of the fiber following the first stage draw in another embodiment, further the second draw can be drawn at a higher temperature than the temperature of the first stage draw, see [0096].
Further, also regarding the drawing step that includes a preheating portion (which is also taught in the instant application), the Fujie reference US2018/0202077 teaches of a method for polypropylene fiber that includes teaching of a multistage drawing for the fiber, see [0020]-[0022], wherein the first stage the temperature of the fiber is 110-160C with draw ratio that is 4-14 times, while the second stage the temperature of the fiber is 140-180, and the draw ratio is 1.01-2.0 times.  Further Fujie also teaches the concept wherein the fibers are preheated prior to drawing, with a heating roll (or preheating roller), hot plate, air heating furnace, or the like that is used, [0043].
In this regards, the claimed draw ratios are noted, and the ratio and stretching of the fibers would encompasses the claimed tensile elongation percentages.  Here, the claimed features acting upon the fibers after each stage of the drawing operation is noted, particularly in the amount of drawing of the first stage from the second stage.  Here, it would have been obvious for one of ordinary skill in the art to modify the drawing stage of the JP’189 reference that includes the multistage drawing as taught by the Gronner reference and the predrawing rollers of Fujie reference in providing

In regards to the claimed tensile elongation rate, the JP2006-9196 reference, which is also directed to forming fibers from polyacetal resin (or polyoxymethylene resin) from a spinning process (see page 3 of google patent document of JP’196 reference, see also melt spinning die and melt spinning apparatus, see page 2 of google patent document that includes an extruder), wherein the features include 0.5 to 8 mol per 100 mol of oxymethylene units (see page 1 of google patents doc), and teaching of from the general formula including selection of oxyethylene (see page 2 of google patent doc).  The resin includes 1.0-100g/10min melt index (190C, load 2.16kg), and with tensile strength at .6GPa or more and elongation of 20% or more by performing heat treatment of 0.1-30 seconds (see page 3 of google patent doc).  Further, the reference teaches of the claimed spinning and drawing process, with draw ratio that can be adjusted by setting speed between unwinding roll and the take-up roll, the stretching ratio is 2-12 times.  
Regarding the teachings of the two stage drawing as taught by Fujie and Gronner references, the amount of changes upon the fiber from the drawing operation wherein there is larger stretching and draw upon the fiber in the first stage compared to the second, the amount taught by the references are noted which would further be similar in regards to the tensile elongation rate of the fibers from each of the stages regarding the physical impact of the fiber.  The elongation rate of the taught in the JP’196 reference would encompass the claimed elongation rate of the claimed feature.  Further, the draw ratio and stretching of the fiber at the different stages as taught by the Fujie and Gronner references which would further impact the elongation rate of the JP’196 reference particularly in the differences between the rates of the first and second stage.
Here, it would have been obvious for one of ordinary skill in the art to recognize the modification of the drawing stage of JP’189 in view of Gronner and Fuji with the further teachings regarding the elongation rate of the fiber as taught by the JP’196 particularly upon the effect of the fiber during the respective stages of the process.

In regards to the claimed thickness of the fiber in deniers, the Sasaki reference (US 4874658) teaches of individual synthetic filaments with a thickness of 0.8-6 denier, or 1-20 denier, see teaching of formation in spinning operation and two or more steps/stages of drawing operation, see Col. 4, lines 38-50, and the polymer materials can include from polyacetal resins (polyoxymethylene resins), see Col. 5, line 53 to Col. 6, line 8, see specifically Col. 5, line 63-64.  It is noted that the JP’189 reference does teach of filaments that includes teaching of a single denier of 3 denier (see page 3 of google patent document of JP’189), wherein the reference does teach of a process of a particular size.  Thus, one skilled in the art would recognize and incorporate the teachings regarding various thicknesses of the formed polyacetal fiber formed in similar multiple step drawing processes.
Thereby, it is known in the art as seen in Sasaki in forming the filaments from polyoxymethyelene resins, with the fiber formed in the same teachings of the multistage drawing operation and forming of the claimed thickness.  Here, it would have been obvious for one of ordinary skill in the art to modify the process of the JP’189 reference in view of Gronner, Fujie, and the JP’196 reference with the thickness of formed fiber being 0.8-20 denier as taught by Sasaki as a known dimension of the formed polyacetal fibers from the known multistage drawing operations after spinning of the fibers.

In regards to claim 3 (dependent upon claim 1), wherein the oxymethylene copolymer has an oxymethylene unit and an oxyethylene unit, and wherein the content of the oxyethylene unit is 0.5 to 7.0 mol relative to 100 mol of the oxymethylene unit.  See teaching by JP’196 above concerning the content.

In regards to claim 4 (dependent upon claim 1), regarding the claimed draw ratio in the claimed equation, here, the teachings of the claimed invention with the two stage drawing in the JP’196 teaches of a draw ratio being 3-10 times, and the elongation rate of 20% or more.  The taught features of the JP’196 teaches within the ranges taught as seen in the examples provided in the instant application, see page 8 of 0.5-5.0 times, and tensile elongation rate of page 3 being 10-150%.  Wherein the JP’196 reference teaches of 20% or more which would encompass the claimed rate.

In regards to claim 5, regarding the pre-drawing roller, see teaching above in Fujie, and the two or more drawing rollers.  Regarding the tensile elongation rate E3 of the polyacetal fiber after the first-stage drawing is 10 to 150% and the rates being less than E1 and greater than E2, the Gronner and Fujie reference teaches of the rates and impact upon the features which the first stage is greater than the second stage in stretching and draw ratio upon the fiber.  It is noted that the affect upon the properties of the fiber decreases after each stage and would further be recognized by one skilled in the art regarding a multistage drawing process upon the fibers.  Further, the JP’196 reference teaches of the range regarding the elongation rate overall of 20% or more upon the fiber and the separate steps for the drawing process wherein the elongation rate after the first stage would be less than the total amount as seen in the Fujie and Gronner references, as such one skilled in the art would recognize regarding the claimed 10% and higher of the first stage as within the claimed range for the rates from the combination of the Gronner and Fuji with the JP’196 reference.

In regards to claim 6 (dependent upon claim 1), wherein: the drawing is carried out using a pre-drawing roller and two or more drawing rollers (see teaching of the references including the Fujie reference regarding the pre-drawing roller); and 
in the drawing, the polyacetal fiber is passed through the pre-drawing roller and then the two or more drawing rollers, and the temperature of at least one of the two or more drawing rollers is 3 to 20°C higher than the temperature of the pre-drawing roller, see JP’189 teaches of stretching while heating by hot air or hot plate contact, and also teaching by Fujie regarding the temperatures of the stages.   

In regards to claim 7 (dependent upon claim 6), wherein in the drawing, the temperature of the pre-drawing roller and the temperature of at least one of the two or more drawing rollers are 130 to 155°C.  See teaching of Fujie above regarding temperature of the stage in operating of the drawing.

In regards to claim 8 (dependent upon claim 1), wherein the fineness unevenness (U%) of the polyacetal fiber after the drawing is 0.5 to 9%.  This is a property claimed of the formed fiber from the claimed process.  Here, the prior art references teach of the claimed steps in forming the fibers and it would further have been obvious for one skilled in the art to recognize as the inherent properties of the formed fiber from the taught method steps.

In regards to claim 9 (dependent upon claim 1), wherein the tensile elongation E2 of the polyacetal fiber is 10 to 50%.  See teaching by Fujie regarding the ratio that is 1.05 to 2 times, which would encompass the claimed 10-50% of the tensile elongation E2.



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
JP’189 in view of Gronner, Fujie, and JP’196 as applied to claim 1 above, and further in view of JP200389925 (JP’925, see IDS)
In regards to claim 2 (dependent upon claim 1), wherein the half crystallization time of the oxymethylene copolymer is 5 to 500 sec.  
The references above do not specifically state of the half crystallization time.
However, in JP’925, which is also directed to forming polyoxymethylene fiber, from spinning, regarding the half crystallization time (or semi-crystallination time) is 30 seconds or more at cooling rate 80C/min, while in another example it is 100 seconds or more, see claims 1, 20, and 21.  The cooling rate taught in D3 affects the time for the half-crystallization time (semi-crystallization time).
It would have been obvious for one of ordinary skill in the art to further modify the process of JP’189 in view of Gronner, Fujie, and JP’196 with a half crystallization time as taught by the JP’925 reference in order to produce the desired structure and properties of the formed polyacetal fiber, as this is a known process step in further controlling the formed property features.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form, see also:
CN105401254 teaches of forming fiber and uses acetal resin, see claim 1.  The acetal resin – the two step method hot-drawn method that includes spinning of the fiber, drawing off, and includes hot rolling, see claim 1. Includes 54g/10 min melt index.  See control of crystallinity, and the hot blast temperature of 60-155 C while hot roller temp is 50-80 C, the hot rolling draft ratio is 1.2-2.5 times.
Sussman (US 4980957 and US 3978192) teaches of fiber drawing of polyacetal fibers and includes predrawing stage.
Williams (US 3536219) teaches of oxymethylene polymer that extrude through spinning orifice and subjected to a two stage draw.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744